DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 04/23/2021 is acknowledged.
Claims 13-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/23/2021.

Response to Arguments
Applicant’s arguments, see page 7 paragraph 4, filed 08/13/2021, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of 05/13/2021 has been withdrawn. 
Applicant’s arguments, see page 9 lines 3-5, filed 08/13/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the Mark (US20140328963 – previously of record).
Applicant's remaining arguments filed 08/13/2021 have been fully considered but they are not persuasive. Applicant argues that Waatti (WO2015171352 – previously of record) does not teach a position sensor as opposed to mere positioning (pg 8 ln 6-8). The Examiner respectfully disagrees. In order to correctly position the nozzle for extrusion the system must “sense” the position of the nozzle from a current position. While a sensor specifically for this task is an option, as demonstrated by Mark (US20140328963 – previously of record)(see below for further analysis), as currently claimed the position sensor is not required to be more than a reading from the positioning system of where the nozzle currently is. 
Applicant next argues that Waatti does not disclose a control unit configured to control a path of the extruder and determine the path of the extruder as a function of at least two parameter. Applicant further notes that it is possible for control to use a single parameter without necessarily using at least two parameters (pg 8 last paragraph continuing on pg 9). The Examiner respectfully disagrees. Waatti explicitly discloses that the “extrusion control system 204 can be associated with one or more extrusion control parameters that can be varied to change the flow rate of, and/or other properties” (emphasis added, internal quotations removed, para 0061). Waatti discloses changing extrusion nozzle withdraw rate in order facilitate material spread (paras 0061-0064, 0102-0103). Furthermore, as currently claimed the limitations “said plurality of sensors comprising at least a temperature sensor and at least a position sensor” and “control a path of the extruder and to determine the path of the extruder as a function of at least two parameters of the plurality of parameters detected by said plurality of sensors” (instant claim 1, emphasis added) is very broad. The limitation does not require that either the sensed temperature or position parameters be used for determining the path. Additionally, the term “two parameters” would include two or more of x-axis position, y-axis position, z-axis position, or a 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations being interpreted under 35 U.S.C. §112(f) are:
“state regulation means” in claim 1 which is interpreted as temperature regulators (para 0015 of Applicant’s published specification).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 4, 5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waatti (WO2015171352 – previously of record) in view of Mark (US20140328963 – previously of record).

In reference to claims 1 and 4:
system for additive manufacturing processes, comprising:
a robot (para 0037, the printing system 100 is interpreted as a robot);

a plurality of sensors configured to detect a plurality of parameters concerning the operating conditions of an additive manufacturing process (paras 0067-0069), said plurality of sensors comprising at least a temperature sensor and a position sensor (paras 0067, 0092, and 00154-00155)(As discussed in the Response to Arguments, Waatti discloses a position sensor within the broadest reasonable interpretation because Waatti moves the nozzle to specific positions and thus senses the location even if it is through controlling the position);
a plurality of state regulation means  of a material extruded from said extruder (para 0061-0066);
a control unit configured to control a path of the extruder and to determine the path of the extruder as a function of at least two parameters of the plurality of parameters detected by said plurality of sensors (para 0059-0060).
Waatti does not disclose the robot being an anthropomorphic industrial type of robot. (claim 1) or wherein said at least one position sensor is at least one of the following: a triangulation laser scanner, laser pointer, confocal sensor, stereoscopy, time-of-flight cameras, capacitive, inductive, photoelectric or ultrasonic sensors and probes with force-sensing resistor sensors (claim 4). However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Mark teaches a system for extrusion based additive manufacturing processes (para 0037; Figs. 1A-1D). Mark further teaches the use an robotic arm for positioning the extrusion nozzle using a rangefinder (laser pointer) for sensing and controlling the X, Y, and/or Z positions of the (para 0092). It would have 

In reference to claim 3:
In addition to the discussion of claim 1, above, wherein the at least one temperature sensor takes a temperature measurement on at the least one of the following: a cross section (paras 0065-0067; Fig. 4 numeral 412).

In reference to claim 5:
In addition to the discussion of claim 1, above, Waatti further discloses wherein said at least one position sensor takes a dimensional measurement on at least one of the following: a cross section, a lower portion and an upper portion of the material exiting the extruder (para 0069-0072; Fig. 4).

In reference to claim 7:
In addition to the discussion of claim 1, above, Waatti further discloses wherein said state regulation means are temperature regulators configured to change the temperature of the material that has just been extruded, as a function of at least two parameters of the plurality of parameters detected by the plurality of sensors (para 0079-0083; Fig. 5).

In reference to claim 8:


In reference to claim 9:
In addition to the discussion of claim 1, above, Waatti further discloses wherein the plurality of sensors are positioned on a support configured to be mounted on the extruder of the system for additive manufacturing processes (Fig. 5).

In reference to claim 10:
In addition to the discussion of claim 9, above, Waatti further discloses wherein said support is mounted in the proximity of the nozzle of the extruder (Fig. 5).

In reference to claim 11:
In addition to the discussion of claim 1, above, Waatti further discloses wherein measurement and/or control means in a closed loop are also present for measuring and/or controlling the mechanical properties of the material that has just been extruded (para 0078-0083).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waatti and Mark as applied to claim 1, above, and further in view of Brownell (US20160179064 – previously of record).
In addition to the discussion of claim 1, above, Waatti discloses a temperature sensor (para 0067) but does not disclose a specific type of temperature sensor such as wherein said at least one temperature sensor is a thermal camera, as claimed. However, it is prima facie obvious to use a device for detecting the temperature of an extruded polymer which is recognized in the art as suitable for the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waatti and Mark as applied to claim 1, above, and further in view of Cohen (US10254499 – previously of record).
In addition to the discussion of claim 1, above, Waatti does not disclose wherein the system for additive manufacturing processes comprises a compaction element configured to act upon the material exiting the extruder. However, this is taught by Cohen. Cohen teaches a process for additive manufacturing (abstract). Cohen further teaches the use of a compression (compaction) device attached to the nozzle to produce a part with reduced porosity, increased intra-layer bonding, and improved thickness control (col 43 ln 36-55; col 181 ln 55-60; Figs. 18, 46(a)-46(c)). It would have been obvious to a person having ordinary skill in the art to combine the system of Waatti with the compaction device of Cohen in order to obtain a system which produces a part with reduced porosity, increased intra-layer bonding, and improved thickness control.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waatti and Mark as applied to claim 11, above, and further in view of Reese (US20180117851 – previously of record).
In addition to the discussion of claim 11, above, Waatti does not disclose wherein said measurement and/or control means in a closed loop comprise Raman-effect and/or “FTIR”-type .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stockett (US20180065304).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742